Exhibit 10.1

August 9, 2019

M. Thomas Buoy

Executive Vice President, Revenue

Extended Stay America, Inc.

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Dear Tom:

Following up on our previous discussion regarding the elimination of the
Executive Vice President, Revenue, this letter confirms the terms of your
continued employment after your position is eliminated on December 31, 2019.
Effective January 1, 2020, the following terms will become effective:

 

New Title

   Advisor, reporting to Chief Marketing Officer. You will be an employee and
not an independent contractor.

Length of Assignment

   January 1, 2020 through March 31, 2020

Duties

   Assistance and advice as needed and requested by Chief Marketing Officer to
support transition.

Support

   You may work remotely or at HSC at your discretion except as Chief Marketing
Officer specifically requests.

Salary

   You will continue to be paid your base salary at the annual rate of $459,380.
You will be paid bi-weekly through ESA normal payroll process. Ordinary tax,
benefit and other required payroll deductions and withholdings will continue to
be taken through your employment period.

Benefits

   You will continue to be eligible to participate in Company’s standard
benefits program through your employment. Upon termination, you are eligible to
continue benefits coverage through COBRA. This coverage is available to you for
up to 18 months.

Annual Incentive

   You will be eligible for your bonus based on 2019 actual results as
calculated under the Extended Stay America, Inc. Annual Incentive Plan,
consistent with prior years and other members of the Senior Leadership Team.

Time and

Performance RSUs

   Restricted Share Units will continue to vest as scheduled per the terms of
the 2017, 2018, and 2019 Long Term Incentive Plan Restricted Share Agreement.

Severance

   At the end of your period of employment , you will be entitled to the
benefits under the Extended Stay America, Inc. Executive Severance Plan except
salary payment will be at seventy-five percent not one hundred percent, and your
target bonus will be deemed to be 100% of your base salary.



--------------------------------------------------------------------------------

Release

   At the end of your period of employment, you will execute a release as
provided in Extended Stay America, Inc. Executive Severance Plan.

Please sign below to reflect your agreement to the terms outlined in this
memorandum and return to my attention.

 

Sincerely, /s/ Kevin Henry Kevin Henry Chief Human Resource Officer Accepted and
agreed

/s/ M. Thomas Buoy

M. Thomas Buoy Date: August 9, 2019